UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6780



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES EDWARD ELLERBE,

                                            Defendant - Appellant.



                            No. 03-6878



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES EDWARD ELLERBE,

                                            Defendant - Appellant.



                            No. 03-7157



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,
          versus


JAMES EDWARD ELLERBE,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-97-100)


Submitted:   September 30, 2003         Decided:    October 7, 2003


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Edward Ellerbe, Appellant Pro Se.    John Samuel Bowler,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

       James Edward Ellerbe appeals the district court’s orders

denying his application for injunctions and a court order, denying

his    petition    for   modification       of   sentence,   and   denying   his

application to appear before the grand jury.            We have reviewed the

record and find no reversible error.              Accordingly, we affirm the

orders of the district court.         See United States v. Ellerbe, No.

CR-97-100 (E.D.N.C. Mar. 24, 2003; Mar. 27, 2003; June 20, 2003).

We    dispense    with   oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                      AFFIRMED




                                        3